Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/23/2022 has been entered. Claims 1-6, 9, 14-15, 19-22, 29, 32, 34, 37, 39, 40, and 42-44 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/07/2022. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg (US 20170038295 A1) in view of Fukumura et al. (US 20100235107 A1) and Arsenault et al. (US 20140092464 A1).
Regarding claim 1, Aizenberg teaches a method of measuring the presence of a first liquid in a liquid mixture, comprising: 
providing a tunable shape memory polymer membrane (Fig. 1, W-Ink indicator 101; paragraph [0087], “three-dimensional photonic crystal”), wherein the tunable shape memory polymer membrane is a macroporous photonic crystal membrane having a three-dimensional polymer framework separating macropores (paragraph [0087], “three-dimensional photonic crystal having a plurality of interconnected pores”; Fig. 21); and 
exposing an area of the tunable shape memory polymer membrane to the liquid mixture(Figs. 20-21; paragraphs [0071], [0074], and [0109] teach a sample liquid is exposed to the photonic crystal), wherein the area of the tunable shape memory polymer membrane exposed to the liquid mixture changes color if the liquid mixture includes the first liquid (Figs. 20-21; paragraphs [0071], [0074], and [0109] teach a sample liquid is exposed to the photonic crystal which displays a first signature, which is a color).
While Aizenberg teaches that color change allows for relative concentration to be discerned (paragraph [0125]), that color change correlates with the concentration of ethanol (Fig. 20), and a step of identifying gasoline samples (paragraph [0146]), Aizenberg fails to explicitly teach the method wherein the color change is correlated to the concentration of the first liquid in the liquid mixture or pressure of vapor of first liquid in the liquid mixture; and wherein the tunable shape memory polymer membrane is an optically transparent glassy polymer having a glass transition state higher than room temperature, wherein the glassy polymer is selected from poly(urethane), polyethylene terephthalate (PET), polyethyleneoxide (PEO), epoxy, polyarylates, block copolymers containing polystyrene and poly(1,4-butadiene), poly(2-methyl-2- oxazoline), and polytetrahydrofuran, and polynorbornene.
	Fukumura teaches a concentration sensor device (abstract) for measuring a concentration of a specific component in a variety of liquids (paragraph [0003]). Fukumura teaches that it is important to determine alcohol concentration of an alcohol-mixed fuel, wherein an alcohol is mixed in gasoline (paragraph [0003]), since properties or controls of an internal combustion engine are changed by the mixture ratio between an oil-origin component and a biological origin component. Fukumura teaches it is known in the art to detect alcohol concentration of gasoline (paragraph [0004]-[0008]). Fukumura teaches a method for detecting concentrations of ethanol in gasoline (paragraph [0072]). 
Since Fukumura teaches detecting similar liquids, i.e. ethanol, to that of Aizenberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aizenberg to incorporate the teachings of Fukumura to provide the method wherein the color change is correlated to the concentration of the first liquid in the liquid mixture or vapor pressure of first liquid in the liquid mixture. Doing so would improve analysis of gasoline to allow for improved understanding of properties of alcohol-mixed fuel used in internal combustion engines, as taught by Fukumura, thus improving identification of gasoline samples.
While Aizenberg teaches that the matrix material can be made with polymers and inorganic materials (paragraph [0165]), Aizenberg in view of Fukumura fail to teach wherein the tunable shape memory polymer membrane is an optically transparent glassy polymer having a glass transition state higher than room temperature, wherein the glassy polymer is selected from poly(urethane), polyethylene terephthalate (PET), polyethyleneoxide (PEO), epoxy, polyarylates, block copolymers containing polystyrene and poly(1,4-butadiene), poly(2-methyl-2- oxazoline), and polytetrahydrofuran, and polynorbornene.
Arsenault teaches a photonic crystal device (abstract) comprising a photonic crystal material which has an inverse opal structure comprising three-dimensional periodic array of voids (paragraph [0035]). Arsenault teaches the photonic crystal material may include polyurethanes, epoxy resins, polystyrenes, and polybutadiene (paragraph [0040]). Arsenault teaches the crystal material may be designed to have mechanical or structural properties, such as flexibility (paragraph [0122]). Arsenault teaches photonic crystals are sensitive and changes in the refractive index or lattice spacing may result in optically detectable changes in light or color (paragraph [0004]).
Since Arsenault teaches photonic crystals, similar to Aizenberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aizenberg in view of Fukumura to incorporate the teachings of Arsenault to provide wherein the tunable shape memory polymer membrane is an optically transparent glassy polymer having a glass transition state higher than room temperature, wherein the glassy polymer is selected from poly(urethane), polyethylene terephthalate (PET), polyethyleneoxide (PEO), epoxy, polyarylates, block copolymers containing polystyrene and poly(1,4-butadiene), poly(2-methyl-2- oxazoline), and polytetrahydrofuran, and polynorbornene. Doing so would utilize known polymers for photonic crystals in the art, as taught by Arsenault, which would have a reasonable expectation of successfully allow for the formation of a three-dimensional photonic crystal. Furthermore, it would have been obvious to have modified Aizenberg in view of Fukumura to incorporate the teachings of Arsenault to provide wherein the tunable shape memory polymer membrane is an optically transparent glassy polymer having a glass transition state higher than room temperature through routine experimentation in order to optimize the mechanical or structural properties of the membrane, e.g. improve flexibility (see MPEP 2144.05 (II)(A)).
Regarding claim 3, Aizenberg further teaches wherein the color change is detectable (Aizenberg, Figs. 20-21).
Regarding claim 4, Aizenberg further teaches wherein the first liquid is an organic solvent (Aizenberg, Fig. 20 and Fig. 31, “ethanol”).
Regarding claims 5 and 6, Aizenberg further teaches wherein the organic solvent is ethanol (Aizenberg, Fig. 20 and Fig. 31, “ethanol”) and the liquid mixture is gasoline (paragraph [0146]).
Regarding claim 42, Aizenberg teaches a method of measuring the presence of an organic solvent in gasoline (Figs. 20 and 31 and paragraph [0146] teach measuring ethanol in gasoline), comprising: 
providing a tunable shape memory polymer membrane (Fig. 1, W-Ink indicator 101; paragraph [0087], “three-dimensional photonic crystal”), wherein the tunable shape memory polymer membrane is a macroporous photonic crystal membrane having a three-dimensional polymer framework separating macropores (paragraph [0087], “three-dimensional photonic crystal having a plurality of interconnected pores”; Fig. 21); and 
exposing an area of the tunable shape memory polymer membrane to the gasoline (Figs. 20-21; paragraphs [0071], [0074], and [0109] teach a sample liquid is exposed to the photonic crystal; Fig. 31, paragraph [0146] teach gasoline samples), wherein the area of the tunable shape memory polymer membrane exposed to the gasoline changes color if the liquid mixture includes the organic solvent (Figs. 20-21; paragraphs [0071], [0074], and [0109] teach a sample liquid is exposed to the photonic crystal which displays a first signature, which is a color; Fig. 31, paragraph [0146] teach gasoline samples); 
While Aizenberg teaches that color change allows for relative concentration to be discerned (paragraph [0125]), that color change correlates with the concentration of ethanol (Fig. 20), and a step of identifying gasoline samples (paragraph [0146]), Aizenberg fails to explicitly teach the method wherein the color change is correlated to the concentration of the organic solvent in the gasoline or pressure of vapor of the organic solvent in the gasoline; and wherein the tunable shape memory polymer membrane is an optically transparent glassy polymer having a glass transition state higher than room temperature.
Fukumura teaches a concentration sensor device (abstract) for measuring a concentration of a specific component in a variety of liquids (paragraph [0003]). Fukumura teaches that it is important to determine alcohol concentration of an alcohol-mixed fuel, wherein an alcohol is mixed in gasoline (paragraph [0003]), since properties or controls of an internal combustion engine are changed by the mixture ratio between an oil-origin component and a biological origin component. Fukumura teaches it is known in the art to detect alcohol concentration of gasoline (paragraph [0004]-[0008]). Fukumura teaches a method for detecting concentrations of ethanol in gasoline (paragraph [0072]). 
Since Fukumura teaches detecting similar liquids, i.e. ethanol, to that of Aizenberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aizenberg to incorporate the teachings of Fukumura to provide the method wherein the color change is correlated to the concentration of the organic solvent in the gasoline or pressure of vapor of the organic solvent in the gasoline. Doing so would improve analysis of gasoline to allow for improved understanding of properties of alcohol-mixed fuel used in internal combustion engines, as taught by Fukumura, thus improving identification of gasoline samples.
While Aizenberg teaches that the matrix material can be made with polymers and inorganic materials (paragraph [0165]), Aizenberg in view of Fukumura fail to teach wherein the tunable shape memory polymer membrane is an optically transparent glassy polymer having a glass transition state higher than room temperature.
Arsenault teaches a photonic crystal device (abstract) comprising a photonic crystal material which has an inverse opal structure comprising three-dimensional periodic array of voids (paragraph [0035]). Arsenault teaches the photonic crystal material may include polyurethanes, epoxy resins, polystyrenes, and polybutadiene (paragraph [0040]). Arsenault teaches the crystal material may be designed to have mechanical or structural properties, such as flexibility (paragraph [0122]). Arsenault teaches photonic crystals are sensitive and changes in the refractive index or lattice spacing may result in optically detectable changes in light or color (paragraph [0004]).
Since Arsenault teaches photonic crystals, similar to Aizenberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aizenberg in view of Fukumura to incorporate the teachings of Arsenault to provide wherein the tunable shape memory polymer membrane is an optically transparent glassy polymer having a glass transition state higher than room temperature. Doing so would utilize known polymers for photonic crystals in the art, as taught by Arsenault, which would have a reasonable expectation of successfully allow for the formation of a three-dimensional photonic crystal. Furthermore, it would have been obvious to have modified Aizenberg in view of Fukumura to incorporate the teachings of Arsenault to provide wherein the tunable shape memory polymer membrane is an optically transparent glassy polymer having a glass transition state higher than room temperature through routine experimentation in order to optimize the mechanical or structural properties of the membrane, e.g. improve flexibility (see MPEP 2144.05 (II)(A)).
Regarding claim 43, Aizenberg further teaches wherein the organic solvent is ethanol (Aizenberg, Fig. 20 and Fig. 31, “ethanol”).

Allowable Subject Matter
Claims 2 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2,  the closest prior art of Aizenberg teaches that photonic structures change colors depending on concentration of a liquid, such as ethanol (paragraphs [0143]-[0144], Fig. 341A) and that structural color, i.e. exploiting photonic structures rather than molecular dyes, has the potential to greatly expand the applicants of colorimetric indicators while optimizing the stimulus response (paragraph [0143]). However, Aizenberg fails to explicitly teach wherein the color changes from a greenish color to a bluish color in response to a first concentration, yellowish color in response to a second concentration, and orange color in response to a third concentration, and wherein the first concentration, the second concentration, and the third concentration are different from one another.
Wang et al. (Wang et al., “Photonic Crystal Structures with Tunable Structure Color as Colorimetric Sensors”, 2013, Sensors, 13(4), 4192-4213) teaches a photonic gel film that shifts from transparent to blue, green and red as hydration energy of the counteranions increase (Figure 9). However, as elaborated by Applicant (see remarks, filed 05/23/2022, page 10), Wang’s sensor is not capable of detecting ethanol or other nonionic analytes and thus one would not be motivated to modify Aizenberg in view of Wang’s sensors to arrive at the claimed invention.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 2. Thus, claim 2 is deemed allowable.
Regarding claim 44, for similar reasons as claim 2, claim 44 is deemed allowable.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 44.


Response to Arguments
Applicant’s arguments, see pages 8-10, filed 05/23/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aizenberg (US 20170038295 A1) in view of Fukumura et al. (US 20100235107 A1) and Arsenault et al. (US 20140092464 A1).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The presently claimed method relies on a shape memory polymer that changes without the need for these functional groups”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Aizenberg teaches that color change allows for relative concentration to be discerned (paragraph [0125]), that color change correlates with the concentration of ethanol (Fig. 20), and a step of identifying gasoline samples (paragraph [0146]). Aizenberg fails to explicitly teach the method wherein the color change is correlated to the concentration of the first liquid in the liquid mixture or pressure of vapor of first liquid in the liquid mixture.
	Fukumura teaches a concentration sensor device (abstract) for measuring a concentration of a specific component in a variety of liquids (paragraph [0003]). Fukumura teaches that it is important to determine alcohol concentration of an alcohol-mixed fuel, wherein an alcohol is mixed in gasoline (paragraph [0003]), since properties or controls of an internal combustion engine are changed by the mixture ratio between an oil-origin component and a biological origin component. Fukumura teaches it is known in the art to detect alcohol concentration of gasoline (paragraph [0004]-[0008]). Fukumura teaches a method for detecting concentrations of ethanol in gasoline (paragraph [0072]). 
Since Fukumura teaches detecting similar liquids, i.e. ethanol, to that of Aizenberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aizenberg to incorporate the teachings of Fukumura to provide the method wherein the color change is correlated to the concentration of the first liquid in the liquid mixture or vapor pressure of first liquid in the liquid mixture. Doing so would improve analysis of gasoline to allow for improved understanding of properties of alcohol-mixed fuel used in internal combustion engines, as taught by Fukumura, thus improving identification of gasoline samples. 
Thus, both Aizenberg and Fukumura provides suggestion and motivation where one of ordinary skill in the art would be able to arrive at the claimed invention to correlate color change to concentration of the first liquid to allow for improved understanding of properties of alcohol-mixed fuel used in internal combustion engines, as taught by Fukumura, thus improving identification of gasoline samples. 
In regards to new independent claim 42, the examiner acknowledges that there was a typographical error in the Non-Final Rejection filed 03/07/2022, where claim 6 should have been included in the header of paragraph 9 (see page 4 of Non-Final Rejection; i.e. “Claims 1 and 3-5 are rejected” should have read “Claims 1 and 3-6 are rejected”). Claim 6 claims that the liquid mixture is gasoline and Aizenberg was shown to teach the liquid mixture is gasoline (see page 5 of Non-Final Rejection; “While Aizenberg teaches…identifying gasoline samples (paragraph [0146])…”). Furthermore, Fukumura taught a method for detecting ethanol in gasoline (see Non-Final Rejection, page 5, last paragraph).  In addition, the PTOL-326 (03/07/2022) placed claim 6 in the rejection status.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahira et al. (US 20160178600 A1) teaches a test strip consisting of more than one inverse opal films wherein the test strips exhibits visual color change when there is a slight difference in compositions of liquids such as gasoline and ethanol (abstract). Ahira teaches that depending on their surface tensions, different liquids fill different fractions of the IOF pores which, therefore, results in different colors (paragraph [0006]).
Kofinas et al. (US 20120309047 A1) teaches a sensor system for detecting an analyte comprising a block copolymer that exhibits a color change when exposed to the analyte (abstract). Kofinas teaches the sensor system comprises a photonic crystal (paragraph [0038]), wherein the sensor system has a color change from green to orange when exposed to glucose (paragraph [0008]).
Delouise et al. (US 20110212463 A1) teaches an optical sensor (abstract) and teaches that photonic crystal sensors can be easily tuned for a more deterministic color change combination for portable sensing applications, for example design of a green-to-red color change may be more readily interpreted than a sensor that results in a red-to-deeper-red or blue-to-green color change (paragraph [0014]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798              

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797